Response to Amendment
	This communication is in response to the amendment filed on 1/18/2022.  Claims After entry of the amendment, Claims 1, 3-6, 8-10, 12-15, and 17-20 are pending.

Claim Rejections - 35 USC § 101
	The rejections of Claims 1, 3-6, 8-10, 12-15, and 17-20 under 35 USC 101 are withdrawn based on the amendments filed on 1/18/2022.  
	Regarding independent Claim 1, the claim features “a sensor configured in a vehicle” and “controlling autonomous driving of the vehicle based on the moving velocity of the obstacle” is sufficient to integrate the claimed method into a practical application, rendering the Claim patent eligible (see MPEP 2106.04(d)).  Dependent Claims 3-6 and 8-9 are patent eligible based on their dependence from Claim 1.
	Regarding independent Claim 10, the claim features “a sensor configured in a vehicle” and “controlling autonomous driving of the vehicle based on the moving velocity of the obstacle” is sufficient to integrate the claimed method into a practical application, rendering the Claim patent eligible (see MPEP 2106.04(d)).  Dependent Claims 12-15 and 17-19 are patent eligible based on their dependence from Claim 1.
Regarding independent Claim 20, the claim features “a sensor configured in a vehicle” and “controlling autonomous driving of the vehicle based on the moving velocity of the obstacle” is sufficient to integrate the claimed method into a practical application, rendering the Claim patent eligible (see MPEP 2106.04(d)).  

Allowable Subject Matter
Claims 1, 3-6, 8-10, 12-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, the Claim features “determining first point cloud distribution information of the first point cloud data and second point cloud distribution information of the second point cloud data, the determining comprising: projecting the first point cloud data into grids of a set size in a first projection plane, to obtain first grid projection data; in response to a number of data points projected into a grid being greater than 0, determining a distance parameter between the grid and an obstacle boundary as 0; in response to the number of the data points projected into the grid is less than or equal to 0, searching, in a row direction, for a target grid closest to the grid and having a number of projected data points greater than 0; determining the distance parameter of the grid based on a number of grids between the grid and the target grid; and using the determined distance parameter as the first point cloud distribution information; and registering the first point cloud data and the second point cloud data, based on the first point cloud distribution information and the second point cloud distribution information” were not found in the prior art.  Dependent Claims 3-6 and 8-9 are allowed due to their dependence on independent Claim 1.
Regarding independent Claim 10, the Claim features “determining first point cloud distribution information of the first point cloud data and second point cloud distribution information of the second point cloud data, the determining comprising: projecting the first point cloud data into grids of a set size in a first projection plane, to obtain first grid projection data; in response to a number of data points 
Regarding independent Claim 20, the Claim features “determining first point cloud distribution information of the first point cloud data and second point cloud distribution information of the second point cloud data, the determining comprising: projecting the first point cloud data into grids of a set size in a first projection plane, to obtain first grid projection data; in response to a number of data points projected into a grid being greater than 0, determining a distance parameter between the grid and an obstacle boundary as 0; in response to the number of the data points projected into the grid is less than or equal to 0, searching, in a row direction, for a target grid closest to the grid and having a number of projected data points greater than 0; determining the distance parameter of the grid based on a number of grids between the grid and the target grid; and using the determined distance parameter as the first point cloud distribution information, and registering the first point cloud data and the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863 

/NATALIE HULS/Primary Examiner, Art Unit 2863